[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-15503         ELEVENTH CIRCUIT
                                                         JAN 24, 2011
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                           CLERK

                    D. C. Docket No. 08-02027-CV-TWT-1

TRINA L. BAYNES,


                                                                Plaintiff-Appellant,

                                     versus

PHILIPS MEDICAL SYSTEMS (CLEVELAND), INC.,

                                                              Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                               (January 24, 2011)

Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

     Trina L. Baynes, proceeding pro se, appeals the district court’s grant of
summary judgment in favor of Philips Medical Systems (“Philips”) on her claim

asserting intentional infliction of emotional distress (“IIED”). She asserts that

Philips’s employees acted outrageously in April 2006 by making her travel to

Cleveland for a training trip and by telling her that she had to work seventeen days

with only one day off shortly after she underwent heart catheterization. Further,

she argues that Philips employees acted extremely and outrageously by: (1) making

false accusations against her during a May 2006 meeting, causing her to experience

physical symptoms of anxiety; (2) repeatedly calling her while she was on medical

leave from May through August 2006; (3) improperly disclosing her medical

information by telling the team leader that Baynes had an appointment for a

medical exam; (4) again confronting her with false accusations immediately after

she returned to work in August 2006 and thereby causing her to have an anxiety

attack; and (5) terminating her for “job abandonment” in August 2006. Baynes

says that the district court erred by failing to consider “large amounts of evidence”

and by offering “flawed justification[s] for its ruling” because it granted summary

judgment in favor of Philips.

      In addition, Baynes argues that both the district court and this Court erred in

denying her motions for leave to proceed on appeal in forma pauperis (“IFP”), and

that the district court erred by allowing Philips to remove the case to federal court.



                                           2
                                   DISCUSSION

      We review de novo a district court’s grant of summary judgment. Galvez v.

Bruce, 552 F.3d 1238, 1241 (11th Cir. 2008). “Summary judgment is appropriate

when the evidence, viewed in the light most favorable to the nonmoving party,

presents no genuine issue of fact and compels judgment as a matter of law.”

Swisher Int’l, Inc. v. Schafer, 550 F.3d 1046, 1050 (11th Cir. 2008) (citing Fed. R.

Civ. P. 56(c)).

      1.     IIED Claim

      To establish a claim for IIED under Georgia law, a plaintiff must show (1)

intentional or reckless conduct (2) that is extreme and outrageous and (3) caused

emotional distress (4) that is severe. Trimble v. Circuit City Stores, 469 S.E.2d

776, 778 (Ga. Ct. App. 1996). The plaintiff’s burden of proof as to these elements

is a “stringent one,” Bridges v. Winn-Dixie Atlanta, Inc., 335 S.E.2d 445, 447 (Ga.

Ct. App. 1985), such that “‘the recitation of the facts to an average member of the

community would arouse his resentment against the actor, and leave him to

exclaim ‘Outrageous!’’” Yarbray v. S. Bell Tel. & Tel. Co., 409 S.E.2d 835, 837

(Ga. Ct. App. 1991) (citing and quoting Restatement (Second) of Torts § 46(1) cmt.

d). Furthermore, even where the defendant had control over the plaintiff, as in an

employer–employee relationship, and was aware of the plaintiff’s particular



                                          3
susceptibility to emotional distress, Georgia courts find in favor of the defendant

unless the conduct at issue “inherently ha[s] an element of outrageousness or

extreme wrongfulness.” See Jarrard v. United Parcel Serv., 529 S.E.2d 144, 148

(Ga. Ct. App. 2000).

      Moreover, “mere insults, indignities, threats, annoyances, petty oppressions,

or other vicissitudes of daily living,” are insufficient to establish extreme or

outrageous conduct. Id. at 147. Thus:

      the law is clear that performance evaluations critical of an employee
      do not fall into the outrageous category even though (i) given in crude
      and obscene language, (ii) done with a smirk, (iii) conducted in a
      belittling, rude, and condescending manner to embarrass and
      humiliate the employee, (iv) given at a poor time, (v) tinged with the
      intent to retaliate for former conflicts, and (vi) constituting a false
      accusation of dishonesty or lack of integrity.

Id. (footnotes omitted). Furthermore, a supervisor’s inquiries about an employee’s

condition, even if done in a manner that embarrasses or humiliates the employee,

do not constitute the type of shocking or outrageous behavior that is necessary to

state a claim for intentional infliction of emotional distress. See Bowers v. Estep,

420 S.E.2d 336, 339 (Ga. Ct. App. 1992) (explaining that supervisors were

authorized to inquire into the appellant’s condition to make necessary adjustments

in his work schedule). Finally, the termination of an at-will employee, for any

reason or for no reason at all, does not give rise to a claim for IIED. See ITT



                                            4
Rayonier, Inc. v. McLaney, 420 S.E.2d 610, 612 (Ga. Ct. App. 1992).

      Because Baynes filed this action in state court in May 2008, the district court

properly found that her claims arising from the April 2006 Cleveland training trip

and Philips’s imposition of a schedule requiring her to work seventeen days with

only one day off are barred by Georgia’s two-year statute of limitations. See

O.C.G.A. § 9-3-33 (providing that the statute of limitations for actions alleging

injuries is two years from the time the right of action begins to accrue). With

respect to the May and August 2006 meetings, the telephone calls Baynes received

while on medical leave, the alleged disclosure of medical information, and her

termination, the district court properly applied Georgia law to find that Philips’s

conduct was not sufficiently “extreme and outrageous” to support her claim for

intentional infliction of emotional distress.

      To the extent that Baynes now raises claims of retaliation, harassment, and

hostile work environment, her claims are waived because she failed to raise them

before the district court. See Bryant v. Jones, 575 F.3d 1281, 1296 (11th Cir.

2009), cert. denied, 130 S. Ct. 1536 (2010).

      2.     Motion for Leave to Proceed IFP

      We review a district court’s denial of a motion for leave to proceed IFP for

abuse of discretion. Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 (11th



                                            5
Cir. 2004) (per curiam). The district court denied Baynes’s motion for leave to

proceed IFP because it found that her appeal is frivolous. This Court denied her

March 2010 motion for reconsideration because Baynes failed to offer any new

evidence or arguments of merit to warrant relief. We will not revisit that

conclusion here.

      3.      Argument That Removal Was Improper

      Finally, although we liberally construe pro se pleadings, a pro se litigant

who offers no substantive argument on an issue in her initial brief abandons that

issue on appeal. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per

curiam). Baynes says in her Statement of Issues that the district court erred by

allowing the removal of her case to federal court. However, she fails to set forth

any argument supporting this claim; therefore, she has abandoned the issue and we

will not consider it here.

                                  CONCLUSION

      After de novo review, construing facts in the light most favorable to Baynes,

we agree with the district court and affirm its grant of summary judgment in favor

of Philips.

      AFFIRMED.




                                          6